Citation Nr: 0428267	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1970.  
This appeal arises from a November 2001 rating decision by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  In a statement of the case 
dated June 2003, the RO found that new and material evidence 
had been submitted but the claim continued to be denied on 
the merits.  In a subsequent videoconference hearing dated 
April 2004, the veteran testified before the undersigned 
Veterans' Law Judge.  The issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below. 


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2000, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  

2.  The veteran was notified of the decision by letter dated 
September 2000 and he was notified of his rights to appeal 
that decision within one year; an appeal was not filed.

3.  Evidence received since the RO's September 2000 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

CONCLUSIONS OF LAW

1.  The RO's September 2000 decision, which denied the 
veteran's claim for entitlement to service connection for 
PTSD, became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's September 2000 decision denying the veteran's claim; 
thus the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date. 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001).  To the extent that VCAA does apply to the 
question of whether the claim has been reopened, there has 
been compliance.

II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (2001).  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2003).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in June 2001 and, therefore, the amended 
version of the regulation does not apply.

The evidence of record at the time of the RO's September 2000 
decision included the veteran's Form DD 214 showing service 
from July 1967 through March 1970.  There were no service 
medical records in the claims file because the Service 
Department was unable to locate them.  

At the time of the RO's decision, the claims file also 
contained an April 2000 PTSD evaluation from the Little Rock 
VAMC.  The veteran was diagnosed with major depression and 
PTSD.  The examiner reported that the veteran had symptoms 
including insomnia, nightmares, flashbacks, increased startle 
response, isolativeness, anxiety, and guilt.  The doctor 
stated that veteran was an administrative clerk in Saigon 
during the Tet Offensive in 1968.  However, he was required 
to guard a police station one night.  A van approached and 
did not heed orders to stop.  The veteran and other guards 
fired upon the van.  Afterwards, the guards discovered the 
van had been full of women and children who they had killed.  
The veteran also reported seeing mass graves as a stressor.  

In addition, at the time of the RO's decision, the claims 
file contained a letter from Dr. Clothier dated May 2000.  
The doctor wrote that the veteran presented with symptoms 
consistent with PTSD, delayed.  In addition, Dr. Clothier 
concluded that the veteran could not maintain employment and 
should be considered disabled at this time.  

In July 2000, the veteran underwent a VA examination in which 
he reported symptoms such as flashbacks, insomnia, and 
nightmares.  He told the VA examiner about the incident when 
he and other guards inadvertently killed civilian passengers, 
including women and children, who approached the police 
station in a van.  The examiner reported that the veteran had 
not worked since February 1999 and that he showed signs of 
anxiety and dysphoria during the interview.  He concluded 
that the veteran suffered from chronic PTSD and assigned the 
veteran a Global Assessment of Functioning score of 48.

In August 2000, the veteran submitted a stressor statement to 
the RO.  As before, he identified two stressors.  First, he 
was with the 325 MI Group in Saigon in January 1968 during 
the Tet Offensive when he was assigned to guard a motor pool.  
A bus with several Vietcong running beside it approached the 
motor pool and did not heed a command to stop.  The guards 
were ordered to fire, killing several women and children.  
Later that month, the veteran saw thousands of bodies being 
pushed into pits for burial.  He also endured mortar attacks 
and gunfire at this time.

In September 2000, the RO denied the veteran's claim for 
service connection for PTSD because the veteran had not 
identified stressors sufficiently specific to be verified.  
There was no appeal, and the decision became final.  See 38 
U.S.C. § 4005(c) (1970).

The most recent and final denial of this claim was the RO's 
decision dated September 2000.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 2000 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The evidence submitted since the RO's September 2000 decision 
included a note from Dr. Tim Kimbrell dated June 2001.  Dr. 
Kimbrell reported that the mental health service first 
treated the veteran for major depression and PTSD in April 
2000.  The veteran had been treated at the PTSD clinic since 
September 2000.

In addition, the veteran submitted documents certifying that 
he was awarded a Bronze Star Medal for meritorious service in 
the Republic of Vietnam for the period from November 15, 1968 
to March 18, 1970.  Furthermore, in June 2003, the veteran 
notified the RO that his social security number was incorrect 
on several documents, including his DD 214.  The veteran 
posited that this mistake might account for the RO's 
difficulty in finding his service medical records.  Finally, 
in April 2004, the RO testified in a hearing before the 
undersigned Veterans' Law Judge.  He reiterated that he was 
stationed in Saigon, Vietnam, in January 1968.  He further 
explained that he had been in Vietnam for two tours from 
November 1967 until March 1970 with a period of 19 days lost 
service when he extended his leave between tours.   

The Board finds that new and material evidence has been 
presented since the RO's September 2000 decision.  
Specifically, the documents certifying the veteran's award of 
a Bronze Service Star indicate that his DD 214 is incomplete 
and there is at least a possibility that the veteran was in 
Saigon in January 1968 as he asserted.  The veteran's DD 214 
does not show that he was awarded a Bronze Star.  Moreover, 
the DD 214 shows that the veteran had foreign service for a 
period of two years, three months, and eleven days.  Thus, 
the veteran had foreign service outside the period for which 
he was awarded a Bronze Star.  Accordingly, this evidence 
pertains to one of the evidentiary defects which was the 
basis for the RO's September 2000 decision because it shows 
that the veteran may have had verifiable service.  The Board 
therefore finds that the submitted evidence bears directly 
and substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, and is so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the claim is reopened.




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

The Board finds that further development is necessary in this 
claim.  As an initial matter, the most recent VA medical 
treatment records in the claims file are from May 2000.  The 
veteran testified that he has had subsequent treatment.  
These recent VA treatment records may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).
  
Furthermore, in October 2002 and April 2003, the RO received 
letters from the veteran's representative.  The 
representative requested copies of the veteran's VA treatment 
records to be used as evidence to substantiate the veteran's 
claim for Social Security disability benefits.  It may be 
that the veteran is receiving Social Security disability 
benefits or has at least applied for such benefits.   
However, there are no medical records from the Social 
Security Administration in the claims file.  All medical 
records must be obtained from the Social Security 
Administration.  

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).  Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  A review of the record in this case reflects a 
history of chronic PTSD, with several clear diagnoses.  
However, the veteran's identified stressors have not been 
verified.  

The Board notes that the veteran has asserted he served two 
tours in Vietnam from November 1967 to March 1970.   The 
claims file contains a DD 214 showing service from July 1967 
to March 1970, with two years and three months foreign 
service.  There are no other personnel records in the claims 
file.  The RO requested such records from the National 
Personnel Records Center which replied that the veteran's 
file was retired with incomplete records (e.g. without 
service medical records and other documents) and associated 
with an incomplete Social Security number.  A November 2002 
letter from the RO to the veteran informed him that his 
Service Department was unable to locate his service medical 
records.  The RO also requested that the U.S. Armed Services 
Center for Research of Unit Records (USACRUR) attempt to 
verify whether the veteran was in Saigon in January 1968.  
However, in June 2003, USACRUR replied that the request 
should be sent to the National Personnel Records Center 
instead.  While the RO has made two attempts to verify the 
veteran's alleged stressors, the Board finds that another 
attempt should be made.  Furthermore, the Board's obligation 
to give the veteran the benefit of the doubt is heightened 
when the veteran's service medical records are presumed lost.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

If the RO is able to verify the veteran's stressors, he 
should be afforded a new VA examination to determine whether 
the veteran's current PTSD diagnosis is a result of verified 
stressors in service.  Accordingly, this case is REMANDED to 
the RO via the AMC for the following:

1.  The RO should contact the Little Rock 
VAMC and request any records of the 
veteran's treatment at that facility 
since May 2000.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized by that agency.

3.  The RO should contact the National 
Personnel Records Center and request that 
they make another attempt to locate the 
veteran's service personnel and medical 
records.  The NPRC should be sure to 
search for the veteran's records using 
both his correct social security and the 
incorrect number utilized on his DD-214.

4.  If any additional records are 
located, the RO should contact USASCURR 
to verify whether the veteran had combat 
or other stressors.  Copies of the 
veteran's personnel records should be 
forwarded to USASCURR along with a list 
of the stressors reported by the veteran 
in statements to the RO and medical 
records.  A copy of this remand should 
also be furnished.  In particular, it 
should be ascertained whether the 
following stressors can be verified:

(1) being assigned guard duty during 
the Tet Offensive in January 1968 
and being ordered to fire on a van, 
killing several civilians; (2) 
during the same month, seeing dead 
Vietcong being pushed into mass 
graves; (3) facing mortar attack, 
either while assigned to the 261st 
Signal Company or the 13th Finance 
Division

Even if personnel records are not 
located, USASCURR should attempt to 
verify any of the above stressors in the 
context of the veteran's service in 
Vietnam with the 261st Signal Company 
from November 1968 to March 1970.

5.  If USASCURR is able to verify combat 
or the identified stressors, the veteran 
should be afforded another VA 
examination.  The claims file must be 
made available to the examiner for review 
prior to conducting the examination.  The 
examiner should offer an opinion as to 
whether the veteran's verified stressors 
from his military service are 
etiologically related to his current 
PTSD.  The examiner should specifically 
identify which stressors are linked to 
the veteran's PTSD.  All indicated tests 
should be conducted and the examiner 
should clearly set forth the reasoning 
that forms the basis for his or her 
opinion.

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



